internal_revenue_service office symbols cc dom fs fi p tl-n-10982-94 uilc number release date memorandum for district_counsel from date internal_revenue_service national_office field_service_advice deborah a butler assistant chief_counsel field service subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a b c d e f g h i j k l m n o p q r s t dollar_figureu dollar_figurev dollar_figurew dollar_figurex dollar_figurey dollar_figurez dollar_figureaa dollar_figurebb dollar_figurecc dollar_figuredd dollar_figureee dollar_figureff dollar_figuregg dollar_figurehh dollar_figureii dollar_figurejj dollar_figurekk dollar_figurell dollar_figuremm dollar_figurenn dollar_figureoo dollar_figureoo2 dollar_figurepp dollar_figureqq dollar_figurerr dollar_figuress dollar_figurett dollar_figureuu dollar_figurevv dollar_figureww dollar_figurexx dollar_figureyy dollar_figurezz dollar_figureaaa dollar_figurebbb dollar_figureccc dollar_figureddd dollar_figureeee dollar_figurefff dollar_figureggg dollar_figurehhh iii jjj kkk lll mmm nnn ooo days ppp months qqq months rrr years sss years year year year year date date date date date date date date date 8a date date date date date date date is g a sham_partnership issues whether the sham_transaction doctrine applies to this lease_stripping transaction and would support disallowance of the taxpayer s claimed deductions for expenses whether i r c ' applies to disallow the deductions claimed by m as a result of the lease_stripping transaction described below whether the step_transaction_doctrine should be applied to the lease_stripping transaction described below what are the tax effects of the guaranteed income agreement international will provide an analysis of sec_482 in a separate memorandum conclusions disallowance of the taxpayer s claimed deductions for expenses and possibly for the amortized payments we recommend developing additional facts to support this argument it may also argue that sec_269 applies to disallow to n the deductions at issue applying this theory should the field wish to further develop the application of the step_transaction_doctrine we would need to know exactly how the field proposes to recharacterize the lease_stripping transaction in other words we would need to know the specific steps that the field believes occurred in substance exam mentions the step_transaction_doctrine but does not specifically recommend the sham_transaction doctrine applies to this transaction and would support the the facts in this case support the conclusion that g is a sham_partnership if the service is otherwise planning to attack the lease_stripping transaction at issue the gia when viewed as a part of the entire transaction appears to possess neither business_purpose nor economic_substance and is a sham however additional facts should be developed concerning the gia facts this case consists of a series of transactions that have created a mismatch between income and related deductions resulting in a u s taxpayer n claiming deductions in the amount of dollar_figurezz for the tax years year through year the taxpayer n claimed a total of dollar_figurezz in rent paid and other deductions amortization for the year year year and year tax years n reported a deduction for rent paid in the amount of dollar_figuress for year dollar_figurett in year and dollar_figurerr in year n reported interest_income from the investment instrument the guaranteed income agreement in the amount of dollar_figuregg in year dollar_figureff in year dollar_figuredd in year and dollar_figureu in year n reported taxable_income of -dollar_figurexx for the tax years year through year the taxpayer amortized over three years the dollar_figurehh in initial rental payments which g and subsequently m was to pay but had n pay on its behalf n had deducted against income the amortization over three years of an intangible asset the initial rental payments in the amount of dollar_figurehh for an amortized amount of approximately dollar_figurecc in year dollar_figurebb in year and dollar_figureaa in year exam has proposed that n s deductions for rental expenses paid be disallowed and that the amortization of the unpaid initial rental payments should be disallowed step a either purchased or leased the equipment from an unknown dutch party the original underlying lease dated date is between a the lessor and d a subsidiary of e according to the lease agreement pincite the equipment ashall at all times remain the sole and exclusive property of the lessor a a leased computer equipment to d in exchange for quarterly rent payments of dollar_figuremm originally denominated in british pounds e was the actual user of the equipment but d was required to maintain insurance on the equipment an equipment schedule was executed on date and the lease was to end date with a possible extension of rrr or sss years under the terms of the lease agreement athe lessor a shall let and the lessee d shall hire the machines and features specified in the first schedule lease agreement pincite following the delivery of the equipment t was to install the equipment step eleven different leasing agreements or amendments were purportedly entered into in date many of the leases that are available were not executed umbrella agreement between a and f under the so-called aumbrella agreement a acquired the use of the equipment as a lessee and stated that it was going to sublease the equipment to f f was required to pay a a fee of dollar_figurex in consideration for a s agreement to enter into the lease agreement with f the umbrella agreement covered nine schedules of computer equipment and it included the computer equipment that was already leased to d under schedule and schedule the taxpayer n acquired an interest the equipment listed in schedules and only this agreement states pincite ano rental shall be payable by f to a under lease a and no rental shall be payable by f to a under lease b and all inconsistent provisions of such leases eg reference to a discount rate shall be ignored under the umbrella agreement f was allowed to sublease the equipment however any sublessee could not prejudice a s rights under its leases a - f lease a in a separate agreement believed to have been entered into on the same day a leased the computer equipment listed in schedules and to f under the terms of the lease agreement pincite athe lessor a shall let and the lessee f shall hire the machines and features specified in the equipment schedule s from time to time forming part of this lease as is and where is and upon the terms and conditions set out herein a assigned to f its rights as lessor under any third party leases this lease did not require f to pay any rent and was for ppp months f - a lease b f then subleased the equipment back to a under a separate lease agreement as with lease a lease b did not require any rent to be paid_by a it required no transaction fee and was also for ppp months f - g master lease at the same time that f leased the equipment from a f leased the equipment to g a uk partnership for a term of qqq months from date to date under the terms of the lease agreement it was agreed that athe lessor f shall let and the lessee g shall hire the machines and features specified in the equipment schedule s from time to time forming part of this lease as is and where is and upon the terms and conditions set out herein lease agreement pincite note that f had leased the equipment from a for only ppp months g was to pay an initial rental payment of approximately dollar_figureoo of which approximately dollar_figurejj of which only a portion was ultimately paid was to be paid for the equipment at issue under schedules and plus seven semiannual payments of approximately dollar_figurepp g was to pay approximately a total of dollar_figureggg including the initial rental payment these amounts were originally denominated in deutschmark but converted into u s dollars for the purpose of this analysis because currency risk is not an issue although theoretically g was entitled to a s rental payments to f g never received any rent payments from a which was likely because the a-f leases did not require any rent the lease agreement apermits g to sublet the equipment to b which g has done pursuant to a lease agreement entered into concurrently with the lease the b lease lease agreement pincite under this lease g acquired rights that were subject_to the rights of any existing encumbrance also the lessor warranted that it acquired the rights of any preceding lessors under third party leases and assigned those rights to the lessee thus in theory each sublessee acquired the rights of a as lessor this language appears in subsequent subleases between other parties also this agreement did not provide for the prepayment of rent the f-g lease was executed in date subsequently f assigned its right to receive income from g to k a uk financial intermediary however k paid no consideration for this assignment amendment to lease agreement between f-g the amendment to the f-g lease was executed in date the amendment required_payment of the initial rental amount within days of the date of the amendment or by date and gave f the right to terminate if it was not paid this amount was unpaid as of the end of date but f never enforced its right to terminate the amendment acknowledges that g sublet the equipment to b the amendment states ain order better to secure f s rights to recover the equipment in light of the execution of the b lease g has assigned to f all its right and interest in the b lease to f as provided in the lease such assignment becoming absolute on the premature termination for whatever reason of the lease between f and g amendment to lease agreement pincite g-b g leased the equipment to b this lease was to run for ppp months and required six semiannual rental payments in swiss francs for a total of dollar_figureccc originally denominated in swiss francs the agreement allowed for a prepayment of the rent on date b prepaid the rent due to g approximately dollar_figureccc it is believed that all of g s partners at this point were uk individuals and none of g s partners filed returns in the u s g did not file a form_1065 in the u s thus this income was untaxed in the u s g used these proceeds to purchase a guaranteed income agreement agia discussed below from k as discussed below under the lease agreement the parties agreed that athe lessor g shall let and the lessee b shall hire the machines and features specified in the equipment schedule s from time to time forming part of this lease as is and where is and upon the terms and conditions set out herein lease agreement pincite additionally provided that b complies with its obligations as the lessee b shall have full rights of possession and quiet enjoyment of the equipment through the letting subject_to any subsisting liens or encumbrances provided always that should the lessor or any superior lessor to the lessor have already leased any of the equipment to a third party the lessor hereby warrants to the lessee that it has acquired and hereby assigns absolutely to the lessee all right title and interest of the lessor and or as the case may be of its immediate superior lessor as lessor in and to such third party lease subject_to the condition that the lessee shall not do or permit any wrongful interference with the rights of such third party lessee or any sublessee of such lessee to quiet enjoyment of the equipment lease agreement pincite under the lease agreement pincite b is obligated to procure that equipment is in good working condition and good working order b only interest in the equipment is the right to the quiet possession and use of the equipment amendment to g-b lease in this amendment pincite g assigned to b aany rights if any which g may have against f for the recovery_of any unused prepaid rental or any other sums upon determination of the f-g lease under the f-g lease in exchange for b s waiver of any rights that it might have against g to recover prepaid rent under the g-b lease lease agreement b-f b leased the equipment back to f for a term of ppp months the total rental payments were dollar_figureccc originally denominated in swiss francs plus an initial rental payment of approximately dollar_figureii originally denominated in deutschmark but with no transaction fee f was to pay b a total amount of dollar_figurefff the prepaid rent was to be discounted by iii but there is no evidence whether f prepaid the rent due to b b assigned to f the rights that it may have against f for the recovery_of prepaid rent under either the f-g lease or the g-b lease in return for f s waiver of rights that it may have had against b to recover prepaid rent under the b-f lease amendment to lease agreement between b-f the amendment acknowledges that b had leased the equipment from g and that b and g had entered into the supplemental rental agreement discussed below supplemental rental agreement between b-g on date g and b entered into a supplemental rental agreement asra which was to extend from date through date under the sra b was to make additional payments to g in certain circumstances and certain of g s rights would pass to b and back to a payments were made with reference to any rentals received by any s company from an end-user of the equipment after a given date the net sales proceeds received by any s company from the sale of the equipment after the given date and the notional sales value of the equipment if it is sold before a given date ie the dates for releasing the equipment thus the payments were to provide g with income from the residuals on the equipment after the leases expired in year g could assign its right to receive supplemental rental to anyone other than a competitor of b without the prior written consent of b the sra established a arevenue fund a notional fund to which b was to make credits for revenues received by a b group member these credits were to be apportioned between b and g according to agreed-upon percentages credits were made to the fund for revenue received by any member of the b group from date through date after the leases expired payments for rent under the sra were based on revenues received by b or the b group through date b s obligation to pay the supplemental amounts was to survive the termination of the lease supplemental rent was not to be paid unless and until b or a b group member received rents equal to a minimum sum these minimum sums were to represent the present values of the net rentals from the date of receipt back to date calculated at a discount rate of jjj the effect of this sra is for the b group to pay part of the rentals it receives to g for the period from date through date in exchange for a share in the rentals from date through date a guaranteed income agreement from k to g a guaranteed income agreement agia was also executed on date g used the prepaid rents that it received from b approximately dollar_figureccc on date to purchase the gia from k g paid a fee to k in the amount of dollar_figurew originally denominated in pounds for this gia under this gia k agreed to invest the funds from g and use them to pay the rent due to f under the g-f leases k was obligated to disburse payments to f on behalf of g k was apparently presented with rent schedules by f however when if and how the money was disbursed is not entirely clear the incoming request for assistance states that based on an analysis prepared by the taxpayer it appears that k guaranteed an investment rate of iii to g the same discount rate given to b for its prepayment of rent g signed an instruction to k as of date which provides ain accordance with clause b of the agreement we hereby irrevocably instruct you to make all payments due under the agreement to discharge our obligations under the rent schedules referred to therein step on date n organized m a wholly-owned subsidiary by contributing an obligation to m for dollar_figurev in exchange for mmm shares of stock in m n did not apparently satisfy this obligation until date step two additional documents were executed on date amendment to lease and supplemental rental agreements this amendment to lease and supplemental rental agreements aamendment to sra was to provide for additional payments from b to g based on certain revenues the amendment to sra modified the lease between g and f of date and the original sra according to the amendment to sra g failed to pay the initial rental of approximately dollar_figurejj this was amended and replaced with dollar_figurehh but this amount was never paid_by g rather n eventually paid this amount on behalf of m discussed below this amendment also changed the original apportionment of the revenue fund guaranty and indemnification between c a b and m under this guaranty and indemnification a agreed to indemnify m for any deficiency on account of any breach by b or a step on date m acquired a partnership_interest in g m acquired certain assets from g in exchange for dollar_figurey in cash kkk shares of stock in m and the assumption of g s obligations under the f-g lease the g-b lease and the g-b supplemental rental agreement at the same time n subscribed to an additional lll shares of m for dollar_figurekk thus n held a total of nnn shares of m and g held kkk shares in m these transactions together purportedly constituted a sec_351 transaction after the completion of these transactions m was apparently obligated to make a dollar_figurehh cash payment to satisfy g s initial rental payment to f dollar_figurez payment to q the promoter of this transaction for its services and dollar_figurey payment to q acting as agent for g thus m s total obligations were dollar_figurekk according to the engineering and valuation report pincite n never paid the dollar_figurekk to m but rather made payments on behalf of m directly to the other parties to whom m was obligated step on date a series of aacknowledgment letters were solicited by g and m from b f and k the letter from g and m to b advised b and sought the consent of b of g s assignments to m other facts r appraised the computer equipment which the taxpayer pointed to as a legitimate business_purpose or economic reality in the transaction r appraised the residual_value of the equipment as of date in schedule to be dollar_figureuu and in schedule to be dollar_figurevv q s first written contact with n occurred in a letter dated date q sent a letter to p of o which is apparently the parent of n this letter states ain summary an investment of dollar_figureqq in an initial lease payment provides pre-tax economics of dollar_figureww in addition please note that the transaction will produce net tax deductions of approximately dollar_figurehhh over a three year period in the summary of the equipment lease transaction q claims that income_tax deductions of dollar_figurehhh at an effective_tax_rate of will result in a u s company s tax savings of dollar_figureeee g had received income in the form of the prepayment of rent from b g is a uk partnership and two of the three partners i and h are uk residents and individuals no information is known concerning the third partner j however g did not file a form_1065 for any year in issue and none of its partners filed returns in the u s for the years in issue n is claiming a deduction for rent expenses in the amount of dollar_figuress in year dollar_figurett in year and dollar_figurerr for the year tax_year based on claimed expenses under the lease obligations that m assumed from g however neither n nor m actually paid any of these rent expense obligations rather the payments were made by k pursuant to the guaranty income agreement that g had purchased step according to the engineering and valuation report dated date prepared by the service boston district n paid an initial fee of dollar_figurekk on behalf of m paid rental payments pursuant to a lease in the amount of dollar_figureaaa and received lease revenues in the amount of dollar_figureaaa resulting in a net paid amount of dollar_figurekk this report concluded that the taxpayer would lose money on the transaction and never had any reasonable expectation of making any money as a reasonable person who was apprized of the relevant facts would recognize and no prudent businessperson would have entered into this transaction with the expectation of financial gain the rent and amortization deductions are for year through year in summary g received prepaid rent from b and paid it to k for the gia k agreed to pay arent on behalf of g to f pursuant to the rent schedules that were presented to k by f g was supposed to pay f rent in the amount of dollar_figureddd through the gia paid_by k f in turn was supposed to pay rent to b in the amount of dollar_figureccc b was supposed to pay g rent in the amount of dollar_figureccc it should be noted that f owed a no rent -- f had paid a only a fee in the amount of dollar_figurex for the equipment additionally k and f are related through l l who is apparently a significant minority shareholder in k is also a managing director and shareholder in f the circular flow of money pursuant to the leases and the gia is as follows beginning with the g-b lease because b had prepaid its rent to g ii n a n a fff ccc dollar_figure ccc ggg fee total bbb bbb ccc ddd initial rental rents total jj b-g g-f g- k k-f f-b thus b paid dollar_figureccc and received dollar_figurefff for a total of dollar_figureii received g paid dollar_figurefff and received dollar_figureccc for a total of dollar_figurell paid f paid dollar_figurex and dollar_figurefff and received dollar_figureggg for a total received of dollar_figureee the incoming request proposed that since no rent was paid and no income was received the rent expenses should be disallowed specifically all claimed deductions for rental expense should be disallowed because the taxpayer participated in an elaborate scheme designed to create the legal appearance of a rental obligation when the only interest being acquired was a future_interest it was stated that any amortization deduction should be disallowed because the taxpayer failed to establish a business_purpose arguments can be made under the step_transaction_doctrine that the transactions are shams and that the transactions were carried out for the principal purpose of evading or avoiding federal_income_tax under sec_269 law and analysis in notice_95_53 1995_2_cb_334 the service discusses alease strips or astripping transactions and the tax consequences of these transactions in this notice the service announced that the following authorities may apply to a stripping transaction i sec_269 sec_382 sec_446 sec_701 or sec_704 and the regulations thereunder ii authorities that recharacterize certain assignments or accelerations of future payments as financings iii assignment-of-income principles iv the business-purpose doctrine or v the substance- over-form doctrines including the step transaction and sham doctrines sham to f on behalf of g this number represents the sum paid_by g to k under the gia k was to pay rent we agree with district_counsel s assessment of the transactions as shams and conclude that this is the strongest argument in this case when a transaction is treated as a sham the form of the transaction is disregarded in determining the proper tax treatment of the parties to the transaction and the transaction will be taxed according to its substance a transaction cannot be treated as a sham unless it is shaped solely by tax_avoidance considerations 752_f2d_89 4th cir 435_us_561 however courts will respect the taxpayer s characterization of the transactions if there is a bona_fide transaction with economic_substance compelled or encouraged by business or regulatory realities imbued with tax-independent considerations and not shaped solely by tax_avoidance features that have meaningless labels attached see frank lyon u s pincite to demonstrate that the transaction is a sham the service must show either that the taxpayer was motivated by no substantial business_purpose other than obtaining tax benefits or that the transaction did not have any economic_substance all of the facts and circumstances surrounding the transactions must be considered and no single factor is determinative under the sham_transaction analysis the taxpayer must demonstrate that it had a subjective business_purpose other than tax_avoidance for engaging in the transaction 909_f2d_1360 9th cir the lower court in casebeer had examined such factors as the parties experience in computer leasing transactions their inquiry into the market_value and residual_value of the equipment and their trial testimony regarding their motivation for entering into the transaction the appellate court found no clear error in the lower court s analysis of these factors and affirmed the determination that the transactions did not possess business_purpose other factors under the business_purpose analysis include the extent of investigation into the residual values by the parties professional advisors the parties professed motivation for entering into the transactions whether the advertising material used to promote the transactions emphasized the tax benefits over the economic benefits and whether the activities were conducted in a businesslike manner achievement of a large tax_benefit as the sole motivation is not a business_purpose the taxpayer must also demonstrate that it had an objective economic_substance apart from the beneficial tax consequences casebeer f 2d pincite 933_f2d_143 2d cir the lower court in casebeer had compared the parties potential economic return with the investment in the transaction a return that does not exceed the investment is an indication that there is no economic_substance casebeer f 2d pincite the court upheld the lower court s holding that the transactions were shams two additional factors under the economic_substance analysis are whether a reasonable sales_price and residual_value of the equipment were established the third circuit recently decided in acm v commissioner no u s app lexis 3d cir date that a partnership taxpayer s contingent installment_sale transaction when viewed as a whole did not possess the objective economic_substance and subjective business_purpose and therefore the entire transaction was a sham the acm case involved a complex series of transactions structured to take advantage of the ratable basis recovery rule_of sec_453 and the regulations under temp treas reg ' 15a to create a mismatch of income and deductions with over dollar_figure million of gain distributed to a foreign_partner and subsequently dollar_figure million in losses distributed to a u s partner a large u s_corporation the partner receiving the losses had contributed dollar_figure million to the partnership the appellate court determined that the tax_court properly denied the taxpayer s capital_gain and most of its loss deductions the appeals court reversed the tax_court on one issue and allowed the taxpayer to deduct losses pursuant to its ownership of certain libor notes because the taxpayer s ownership of the notes had significant non-tax economic effects and the transaction was separable from the sham aspects of the underlying transaction under sec_162 a taxpayer is allowed certain deductions and it reads as follows in relevant part there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including- rentals or other_payments required to be made as a condition to the continued use or possession for purposes of the trade_or_business of property to which the taxpayer has not taken or is not taking title or in which he has no equity the court in 503_us_79 reiterated the qualifications for deduction under sec_162 to be deducted an item must a be paid_or_incurred during the taxable_year be for carrying on any trade_or_business be an expense be a necessary expense and be an ordinary_expense indopco u s pincite internal citations omitted ait is well established that the existence of a genuine profit_motive is the most important criterion for the finding that a given course of activity constitutes a trade_or_business 339_f2d_377 2d cir finding that taxpayer s expenses_incurred in publishing activity were not deductible under sec_162 because they did not constitute a trade_or_business with the intent of realizing a profit in bealor v commissioner tcmemo_1996_435 the tax_court denied taxpayers sec_162 deductions payroll expenses because the transactions giving rise to the deductions had neither economic_substance nor a profit objective this case involved a series of employee leases conducted by a series of related partnerships the court determined that the transaction was a aclassic circle transaction to which it refused to give effect this transaction has many distinct parts the a - d lease the a - f lease and the subsequent circle of leases the facts of this case support the use of the sham_transaction doctrine applied to the transaction and the subsequent circle of leases when looking at the transaction as a whole and to the individual transactions the facts indicate that the entire transaction encompassing the circle of leases has no business_purpose it appears that the parties inquired into the residual_value of the equipment when it had r appraise the equipment however it is not known whether the appraisal was realistic we do not know whether the parties involved were experienced in computer leasing transactions and were therefore able to make sound business judgments based on one appraisal there are no legal opinions available for this transaction which indicates that the parties did not rely on the advice of professional advisors all of these leases were purportedly entered into although many were not executed on the same day or in the same month of date most of the leases used the same language the parties acknowledged in the leases that the leases were interrelated the materials from q to o promoted the tax benefits of the transaction which indicates a lack of business_purpose the summary of the equipment lease transaction by q states that its proposed transaction would provide upon an investment of dollar_figureqq apre-tax economics of dollar_figureww with a difference between the two of dollar_figurenn according to q s estimation this would yield tax deductions of approximately dollar_figurehhh million for a tax savings of dollar_figureeee there is evidence that the parties failed to act in a businesslike manner evidence of a lack of business_purpose g and subsequently m failed to pay the dollar_figurehh in initial rental payments that they were obligated to pay however n apparently paid this sum to f in satisfaction of the initial rental payment but not until a later date it is not businesslike to fail to make payments without incurring additional interest payments or penalties the a - f lease and leaseback does not provide for rent payments from f to a this is not a businesslike lease transaction the facts of this transaction indicate that it possessed no economic_substance f g b and k participated in a circle of leases with a circular flow of money f which leased the equipment from a leased the equipment to g which then leased the equipment to b b then leased the equipment back to f the money originated with b when it prepaid arent to g g purchased the gia from k and k was supposed to pay rent to f as the lessor on behalf of g finally f was to pay rent to b no payments were apparently made to a the party believed to be either the owner of the equipment or the primary lessor thus aside from the payment of any fees and the interest on the gia the money circled among b g k f and back to b f did not pay rent to a pursuant to the a-f lease and leaseback however f was required to pay a a fee of only dollar_figurex this nearly gratuitous lease assignment possesses no economic_substance especially when considering what the other parties apaid for the leases it appears that the profit expected in this transaction the excess of income over expenditures was to be made from the sra and from the interest on the gia we have no evidence as the income actually received from the sra n s income from the gia was dollar_figuregg in year dollar_figureff in year and dollar_figuredd in year totaling dollar_figureoo2 this is significantly less than the dollar_figureyy in deductions for these same years although n s interest_income on the gia may have exceeded its up-front payment of dollar_figurekk for which it actually received lll shares of m n s expected deductions by far exceeded any economic return ie profit n entered into this transaction knowing that it would receive no economic benefit from the rent payments because the rents paid out by g its successor equaled the rents g received the success of this transaction relied on the residual_value of the equipment from payments made under the sra and interest_income from the gia if the values were not realistic then there would be little if any residual_value of the equipment from which the parties g and then m and then n through the sra could benefit economically n knew or should have known about this because the lease agreements were signed on either the same day or within a short time of each other most of the leases contain similar language furthermore q sent a letter to n s parent o on date in what appears to be a solicitation providing the general outline for the transaction n was not involved in this transaction until after it organized m on date when m acquired g s assets on date in addition the individual transactions within the larger transaction did not possess business_purpose or economic_substance and are therefore shams the lease from a to f and the subsequent leaseback to a from f appears to be a sham a was already leasing the equipment to d and d was leasing the equipment to e which was apparently using the equipment a subsequently subleased the equipment to f but this transaction had no substance because a had nothing to lease to f the terms of the lease state that a ashall let and f ashall hire the machines and that delivery of the equipment and acceptance of the equipment shall take place on a specified date f never took delivery it appears that the lease is not a bona_fide lease because there was no rent provided for no delivery of equipment there was no real lease of the equipment because the leases in this circle began and ended with f they were all interdependent and the leases were executed simultaneously or shortly after f paid a fee of dollar_figurex but paid no rent to lease the equipment from a when a leased back the equipment from f that leaseback also provided for no rent this nearly gratuitous lease-leaseback arrangement lacks economic_substance all subsequent leases of the equipment are therefore without any economic_substance or business_purpose f failed to lease any computer equipment from a therefore f s subsequent purported lease to g and all leases thereafter lack substance because f had nothing to lease when g transferred its interests to m and subsequently to n g transferred nothing of substance because g had nothing to transfer additionally when g leased the equipment to b this lease possessed no substance because g had nothing to lease finally the lease from b to f was lacking in substance because b had no lease to transfer b prepayment of rent to g is a sham because b was not actually leasing anything of substance there appears to be no business_purpose and there was no economic benefit to the transaction b never truly leased the equipment and never had any interest in the equipment therefore b payment to g is not a prepayment of rent k s payment of rent to f on behalf of g is a sham because there appears to be no business_purpose and there was no economic benefit to the transaction g never had any interest in the equipment because g was leasing from f which had no real interest in the equipment indicating a lack of business_purpose g would have benefitted economically only if it received income under the sra the income from which was dependent upon the accuracy of projected residual values of the equipment at issue furthermore any economic benefit that g s initial partners could have received they never did because the income from the gia was received by m and subsequently n f s payment of rent to b is a sham because the transaction like its predecessors lacks business_purpose and economic_substance f was leasing the equipment from a but then leased the equipment to g only to lease it back from b all of this occurred on nearly the same day under leases with very similar language this circle of leases does not appear to possess a business_purpose the economic_substance is also questionable because the subsequent leases simply add transactional costs and additional parties without the ability for an additional financial return sec_162 requires as indicated above that the expenses for which there is a deduction must be ordinary necessary and for carrying on of a trade_or_business with a profit_motive n s deductions for year year and year total dollar_figureyy this is far greater than the income it received from the gia a total of dollar_figureoo2 minus the expenses that it paid or at least dollar_figurekk this belies any profit entering into a trade_or_business for the purpose of generating tax deductions as it appears g and n have done is not a business_purpose that satisfies the trade_or_business requirements of sec_162 therefore n s deductions for rent should be denied the deduction for the amortization of the initial rental payments which were paid_by n on behalf of m should be disallowed because the underlying rental payments possess no economic_substance g was originally obligated to pay dollar_figurejj which was renegotiated down to dollar_figurehh in the amendment to the sra m subsequently became obligated to make this payment but also failed to pay n however paid this amount when it agreed to subscribe to an additional lll shares of m this case at hand resembles the transactions in bealor in that money moves in a circle and the transactions supporting the deductions possess neither business_purpose nor economic_substance likewise the deductions should be denied sham_partnership in order for a federal tax law partnership to exist the parties must in good_faith and with a business_purpose intend to join together in the present conduct of an enterprise and share in the profits or losses of the enterprise the entities status under state law is not determinative for federal_income_tax purposes 327_us_280 42_tc_1067 the existence of a valid partnership depends on whether considering all of the factscthe agreement of the parties the conduct of the parties in execution of its provisions their statements the testimony of disinterested persons the relationship of the parties their respective abilities and capital contributions the actual control of income and the purposes for which it is used and any other facts throwing light on their true intentbthe parties in good_faith and action with a business_purpose intended to join together for the present conduct of an undertaking or enterprise 337_us_733 asa investerings partnership v commissioner tcmemo_1998_305 revrul_82_61 1982_1_cb_13 in asa investerings the primary issue considered by the tax_court was whether alliedsignal allied signal investment corporation barber corporation n v and dominguito corporation n v formed a valid partnership for federal_income_tax purposes the tax_court held that the corporations did not the court disregarded the existence of barber and dominguito because the facts demonstrated that those entities were agents for abn the lender the court pointed out several relevant facts first both barber and dominguito were thinly capitalized shell_corporations established for the sole purpose of engaging in the venture second the parties treated abn as the real participant in the venture and disregarded barber s and dominguito s respective corporate forms as an example allliedsignal paid abn directly for barber s and dominguito s participation in the venture third barber and dominguito were mere conduits abn lent barber and dominguito the funds for their respective acapital contributions and retained options that allowed abn to purchase barber s and dominguito s shares for a de_minimis amount all of barber s and dominguito s profit from the transactions came back to abn the court also concluded that because asic is alliedsignal s wholly-owned subsidiary alliedsignal not asic is the relevant party so for purposes of deciding the issue the court also ignored the existence of asic the court then considered whether alliedsignal and abn intended to join together in the present conduct of an enterprise the court pointed out the following facts as relevant to reaching its conclusion that alliedsignal and abn did not intend to join together in the present conduct of an enterprise first alliedsignal and abn had divergent business goals alliedsignal entered into the venture for the sole purpose of generating capital losses to shelter an anticipated capital_gain in pursuing this goal alliedsignal chose to ignore transaction costs profit potential and other fundamental business considerations alliedsignal focused solely on the potential tax benefits in contrast abn entered into the venture for the sole purpose of receiving its specified return this return was independent of the performance of asa s investments eg the profitability of the libor notes and the success of the venture ie whether alliedsignal succeeded in generating capital losses further abn did not have any profit potential beyond its specified return and did not have any intention of being alliedsignal s partner in essence the arrangement did not put all of the parties ain the same business boat therefore athey cannot get into the same boat merely to seek tax benefits culbertson u s pincite in asa investerings the taxpayer argued that asa should be respected as a bona_fide partnership because the purported partners carefully followed partnership formalities the court stated that such formalities may have created a partnership facade but the conduct of alliedsignal and abn demonstrates that the private side agreement not the partnership_agreement governed their affairs the court concluded that the characteristics of alliedsignal and abn s relationship are contrary to the characteristics of a bona_fide partnership alliedsignal and abn had divergent rather than common interests moreover they did not share in the venture s profit and losses and did not comply with their partnership_agreement when it conflicted with the bermuda agreement their private side agreement in conclusion the court stated that alliedsignal asic and abn s agents barber and dominguito did not have the requisite intent to join together for the purpose of carrying on a partnership and sharing in the profits and losses therefrom instead further analysis revealed that alliedsignal and abn had a debtor-creditor relationship having concluded that abn is in substance a lender the court held that barber and dominguito were not partners in asa and that the appropriate amount of gain relating to the sale of the floating-rate private_placement notes ppns and loss relating to the sale of the libor notes should be allocated between alliedsignal and asic in this case it appears that g was organized for the sole purpose of providing a vehicle to strip the rental income from the rental deductions the rental income flowed through g to the foreign partners subsequently m acquired an interest in the subleases and claimed its distributive_share of the rental deductions that g reported on its form_1065 in asa investerings the court ignored the existence of barber and dominguito because they were considered mere agents of abn in this case we would argue that the existence of g should be ignored because g it is a sham entity organized for the sole purpose of creating tax benefits for n and the other parties to this transaction and that there was no economic purpose for the existence of g if we ignore the existence of g and the transactions g was a party to then we are left with a lease transaction between the original lessor a and lessee d the transactions involving m and g are disregarded and in disregarding those transactions n s claimed deductions for rental expense are disallowed recently the third circuit in acm applied an economic analysis to the transaction to conclude that the transaction lacked economic_substance and therefore should not be respected for tax purposes the third circuit stated that both the objective analysis of the actual economic consequences of acm s transactions and the subjective analysis of their intended purposes must be considered we believe that it is also important in determining whether an entity is a sham to do an objective analysis of the actual economic consequences of the transaction and a subjective analysis of their intended purposes under an objective analysis it is important to determine whether any of the subleases involving g resulted in any economic gain to any of the parties if g was formed solely to engage in transactions that lacked economic_substance then g lacked any economic purpose for its formation and instead g was formed solely as a vehicles to shift tax benefits from one party to another sec_269 the field has proposed several theories to attack the transaction including sec_269 and step transaction we address each issue below sec_269 authorizes the service to disallow any deduction or other allowance if any person or persons directly or indirectly acquire control of a corporation and the principal purpose for the acquisition is to evade or avoid federal_income_tax by securing the benefit of a deduction or other allowance that such person or corporation would not otherwise enjoy control is defined as the ownership of stock possessing at least percent of the combined voting power of all shares entitled to vote or at least percent of the total value of shares of all classes of stock of the corporation the acquisition requirement of sec_269 may be met even if the target_corporation was newly incorporated by the taxpayer in a tax-free_exchange under sec_351 see 405_f2d_673 2d cir cert den sub nom 395_us_933 in this case n formed m on date ooo days prior to the exchange at issue thus n may argue that it did not acquire control of m in the exchange since it already controlled m however depending on the facts the service may be able to argue that the initial formation of m and the exchange at issue should be integrated see eg 70_tc_121 acq in result 1979_2_cb_1 in that case the service can argue that n acquired control of m for purposes of applying sec_269 assuming the requirements of sec_269 are met sec_269 applies only if the tax_evasion or avoidance purpose outranks or exceeds in importance any other single purpose for the acquisition 68_tc_563 acq 1979_2_cb_2 s rep no 78th cong 1st sess c b the burden is on the taxpayer to show substantial business_purpose united_states shelter corp v united_states cl_ct once a taxpayer shows such a purpose the service may find proving a tax-avoidance motive difficult because the taxpayer's intent is a question of fact moreover the existence of a tax-avoidance purpose does not prevent business reasons from predominating and preventing the service from applying sec_269 sec_269 applies when any corporation in this case m directly or indirectly acquires property from an unrelated corporation in a transaction in which the basis of the property carries over however in this case m acquired the property from a partnership g not a corporation therefore sec_269 does not apply to this case treas reg ' b of the income_tax regulations states in part that a transaction in which a corporation with large profits acquires control of a corporation with prospective deductions and the acquisition is followed by such transfers or other action as is necessary to bring the deductions into conjunction with the income is ordinarily indicative of a principal purpose of tax_evasion or avoidance in the absence of evidence to the contrary a lease_stripping transaction has the potential for bringing profits and deductions of different parties into conjunction where m is a new corporation created by n in a sec_351 transaction m is a member of n's consolidated_group after the transaction n's consolidated_group has profits and m is entitled to lease expense deductions thus the service may be able to argue that a principal purpose for which the parties engaged in a lease_stripping transaction is tax_evasion or avoidance where courts have found the prohibited motive they have generally approved the service's denial of losses attributable to the period before the acquisition for example the tax_court has disallowed the benefit of losses generated both before and after the tainted acquisition 38_tc_406 rev'd 355_f2d_507 6th cir however the courts of appeals have split with respect to losses other than built-in losses_incurred after the acquisition although the majority apply sec_269 to disallow post-acquisition losses compare 303_f2d_142 1st cir the circuit to which this case is appealable 405_f2d_673 471_f2d_261 5th cir 351_f2d_568 7th cir deduction for post-acquisition operating losses denied under sec_269 as tainted by taxpayer's unrelated tax_avoidance purpose 387_f2d_475 3d cir sustaining disallowance of pre-acquisition losses but post-acquisition losses not barred by sec_269 see also zanesville investment 355_f2d_507 as noted above the first circuit to which this case is appealable has held that the service can apply sec_269 to disallow post-acquisition losses step_transaction_doctrine the field mentions the possibility of applying the step_transaction_doctrine but does not include it as one of its recommended arguments the step_transaction_doctrine is a rule_of substance over form that treats a series of formally separate but related steps as a single transaction if the steps are in substance integrated interdependent and focused toward a particular result 88_tc_1415 the step_transaction_doctrine as described above allows the service to argue that certain economically meaningless steps of a transaction can be collapsed or ignored the field is considering whether the step_transaction_doctrine can be applied in this case to eliminate economically meaningless steps guaranteed income agreement pursuant to the terms of the gia k was to invest the funds that it received from g in such a way as to produce funds equal to or greater than the amount received but if k should generate income in addition to what it is required to pay out it is entitled to keep the funds to use the funds to pay any debt of g s including g s debts to f and to submit to g the rent schedules indicating that rent had been paid thus the issue with the gia is whether and when g may deduct its payments made indirectly to f as rental expenses the gia may simply represent a contract for services for which g paid dollar_figurew or the gia may represent something else such as a debt obligation in this case there is no evidence that g is adefeased of its obligation to pay rent to f by its procurement of the gia the agreement itself does not state that g is not liable in the case of nonpayment or default by k although the instruction from g to k indicates that k is to discharge g of its obligations under the rent schedules there is no evidence that g was in fact legally discharged the facts indicate that n g s successor to the leases deducted rental payments over three years but not upfront when the gia was purchased by g therefore if the form of the gia is respected then the tax effects may be respected this transaction individually may be a sham if the transaction was not created with a subjective business_purpose or with economic_substance if this transaction is a sham then the gia may be disregarded this transaction may also be viewed in context of the entire transaction which as indicated above appears to be a sham if k and g can prove that the gia possesses economic_effect then the gia may be allowed to stand and may be given economic_effect additional facts need to be developed with respect to the gia and its tax consequences case development hazards and other considerations litigating the sham_transaction doctrine presents some hazards the sham_transaction doctrine is highly fact specific and we recommend developing the facts and circumstances for the entire transaction to support its application and obtaining supporting documents documents include correspondence memoranda analyses notes whether tangible or stored or transmitted electronically computer and any form of written material reflecting any oral communication including notes of telephone conversations we advise fully developing the business_purpose of the transaction and recommend asking the following questions and obtaining the following documents what were the business reasons for all of the parties entering into this transaction obtain all documents and statements of all oral conversations detailing the business reasons for the transaction the transaction includes the initial lease from a to f all subsequent leases between f g and b the purchase of the gia the sra and the creation of m the business_purpose analysis includes an inquiry into the emphasis of tax benefits in any promotional materials and we recommend obtaining information on the q s promotions did q guaranty that the deductions could be taken in year through year and promise that the transaction could be unwound or that the parties would receive refunds of their investments if they did not obtain the tax benefits request all guaranty agreements and statements detailing any oral guaranty agreement request all promotional materials from q to g f b a and d including all documents brochures and advertising materials request information on why m was formed was it formed for this transaction what business does m conduct request information on when n was formed what business does n conduct request information on when g was formed what business does g conduct request legal opinions from n s attorneys in the transaction especially if they were used to market this transaction if no legal opinions are available request statements on why the legal opinions are not available were the appraisals for the projected useful_life of the computer equipment realistic did n pay any fees to q to enter into this transaction in addition to the dollar_figurey fee and the dollar_figurez fee for investment banking did any other party pay any fees to q how were these fees structured obtain all records of the fee payments including bank records and wire transfers whether the activities were conducted in a businesslike manner is relevant to the business_purpose inquiry request insurance contracts concerning the equipment at issue which party paid taxes on the equipment did g m a or another party file a security_interest such as a ucc article filing in the equipment at issue in any jurisdiction request copies of all filings did g s foreign partners leave the partnership why did m become a partner in g obtain all of g s partnership agreements and amendments to agreements was a the owner of the equipment did g have an equity_interest in the equipment in developing the economic_substance of the transaction we recommend developing these facts and documents request documents and testimony by g s partners detailing their analyses of their expected rate of return on this transaction this includes analyses of the original lease of equipment by g and the transfer of g s assets to m request documents relating to g s partners m s and n s calculations of the profit and risk potential request documents concerning the parties policies and practices with respect to risk or profit guidelines in all transactions and specifically in leasing transactions obtain the records from all transfers of cash such as bank records or wire transfer records this includes b prepayment of rent g s payments to k k s payments to f and f s rent payments to b this includes all records from any additional fees paid request documents and testimony from n employees who can explain why n invested in a transaction that provided deductions but only a remote potential for income from the sra and interest on the gia why was g to receive the residual_value of the equipment after the expiration of the leases in year was any other party to receive residuals request documents from m and testimony from m employees who can explain why m entered the g partnership as a partner when the rent payments received from b to g were already distributed - and the money went up to k for the gia request information and testimony from m employees on the economic_substance of this transaction why did f pay no rent to a what was the purpose of this lease arrangement how was the fee that f paid structured additional facts and documents to obtain include the following provide the names of all former and current q employees who were involved in this transaction and include the job title department telephone numbers and addresses provide the names of all former and current n employees who were involved in this transaction and include the job title department telephone numbers and addresses provide the names of all former and current m employees who were involved in this transaction and include the job title department telephone numbers and addresses provide the names of all former and current g employees who were involved in this transaction and who dealt with q and include the job title department telephone numbers and addresses how did n amortize its payment of the initial rent as payment for an intangible asset were these capital expenses while the overall transaction may be a sham the taxpayer could successfully argue that an individual transaction possesses economic_substance and its tax consequences may not be disregarded see acm rice s toyota f 2d pincite therefore we recommend developing the sham as it applies to the entire transaction and to each of the individual steps within the transaction specifically the lease-leaseback between a and f all of the subsequent leases and the assignment to n andantech v commissioner no date was petitioned in the tax_court and concerns a lease_stripping transaction that is similar to this case andantech has been made a coordinated notice case in the national_office although the andantech case cannot be relied upon district_counsel may wish to contact the leasing isp team to be apprised of developments in the case we recommend that examination develop whatever objective facts they can to support disallowing the rental deductions to n on the grounds that g is a sham_partnership and therefore all transactions entered into by g must be disregarded for purposes of determining entitlement to the rental deductions it is also important to develop facts to support the subjective intent of the parties and develop the facts to determine whether there was any useful non-tax purpose for the formation of the partnership if this case is transferred to appeals we recommend that the appeals officer contact the isp leasing team to discuss settlement issues based upon litigating hazards further if the taxpayer pursues a legal forum for resolution of this issue and petitions the tax_court we recommend that district_counsel contact the isp leasing team and the isp national_office coordinator on the leasing team to support its argument that n acquired control of m for purposes of applying sec_269 the service would need to know what activities if any m engaged in during the ooo days between its formation and the exchange at issue if as appears to be the case m was formed with nominal consideration and engaged in no significant activities during this ooo day period the service would have a strong argument that the formation and exchange should be integrated in that case as noted above the service can argue that n acquired control of m for purposes of applying sec_269 however the taxpayer may argue that the meeting of m s board_of directors meeting on date 8a authorizing m to enter into the subscription agreement is an independent act that prevents the service from treating the date and date contributions as part of one transaction although this argument would pose a hazard we do not believe it should preclude the service from raising sec_269 in this case before we can comment on whether the step_transaction_doctrine applies in this case we would need to know exactly how the field proposes to recharacterize the lease_stripping transaction in other words we would need to know the specific steps that the field believes occurred in substance there are some litigating hazards in making this argument however an emphasis on the overall lack of economic_substance may reduce the litigating hazards if this doctrine can be applied district_counsel may wish to consider whether there is any substance to any of the individual transactions beyond the a - d e lease we conclude that the gia when viewed as a part of the entire transaction possesses neither business_purpose nor economic_substance and is a sham without additional factual development this issue presents a litigating hazard we recommend establishing the facts and circumstances surrounding this transaction to determine whether the gia is a contract for services something else perhaps a debt_instrument or simply a sham such facts include the following how did the parties treat the gia how did g report the interest from the gia for tax purposes are there any amendments to the gia or any additional agreements did f agree to g s irrevocable instruction for k to discharge g s obligations was g still obligated to pay rent to f in the event that k failed to pay or defaulted did k take any rental deductions for payments made pursuant to the gia confirm that n took into income the interest from the gia we recommend developing the business_purpose in obtaining the gia what was g s professed motivation for obtaining the gia obtain documents and testimony from g s partners and employees concerning the reasons we recommend developing the economic_substance of the gia obtain documents and testimony from g s and k s partners and employees concerning their expected economic benefit on the gia deborah a butler by ______________________ joel e helke chief field service financial institutions and products
